Writ of error brings for review judgment in favor of defendant on demurrer sustained to an amended declaration wherein plaintiff sought to recover damages for injury alleged to have been sustained as the result of a collision between plaintiff's automobile, which plaintiff was driving on the public highway, and a box car standing in a train of cars on defendant's tracks and across and obstructing the highway.
We have examined the amended declaration and find that its allegations are sufficient to show that plaintiff's own negligence in the operation of his automobile was the proximate cause of the injury and that it fails to allege actionable negligence on the part of defendant. See Kimball v. A. C. L. Ry. Co., 132 Fla. 235, 181 So. 533. See also Clark v. A. C. L. Ry. Co., filed this day and authorities therein cited. Also see Cline, as Administratrix, etc., v. Powell, et al., as Receivers of Seaboard Air Line Railway Co., filed this day.
Judgment is affirmed.
So ordered.
TERRELL, C. J., BUFORD and THOMAS, J. J., concur.
WHITFIELD and CHAPMAN, J. J., concur in opinion and judgment.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 155